Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18, 23 and 24 of prior U.S. Patent No. 11/088,756. This is a statutory double patenting rejection. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
Regarding claims 1, 19 and 20, the reference discloses the primary sector, first antenna array, controller and at least one secondary sector as stated in claim 1. The reference further discloses the controller is configured to: select, relay, extract and generate as recited in claim 1. The reference further discloses determining RSSI and determining relative position and converting a beam pattern of the first beam to a second beam based on the RSSI and relative position. To convert the beam pattern to a second beam pattern, new beamforming coefficients are required to be generated. Instant claims 1-20 correspond to claims 1-18, 23 and 24, respectively, of the reference.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	 Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/337,529 in view of Brennan et al (US 2004/0204114).
	Regarding claims 1, 19 and 20, the reference discloses the communication device, method and medium stated in claims 1, 19 and 20.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference disclose additional limitations that are not required by the instant independent claims. The reference does not recite detect a location of each of the plurality of UE's based on each of a received signal strength indicator (RSSI) associated with each UE of the plurality of UE's; and generate beamforming coefficients to convert the first beam pattern of the first beam of the first input RF signals to a second beam pattern based on the control information, a first operating mode of a plurality of operating modes, and the detected location;
Brennan et al (US 2004/0204114) discloses the communication system shown in figure 1. The abstract discloses the method and apparatus discloses selectively causing a receiving device to switch its operative association from one transmitted beam to another available transmitted beam. Brennan further method 500 is configured to periodically measure the uplink RSSI for client device 104 on all possible main beams 116. This measured information is then used to ensure that client device 104 is associated with the “best” beam as stated in paragraph 0052. Claim 1 also describes the switching of the beam to a different beam according to certain criteria. Paragraph 0026 discloses beam switching logic 110 may passively or actively detect or estimate the location of client device 104 with respect to smart antenna 114 and select the main beams transmitted thereby as well. When it is determined by beam switching logic 110 that client device 104 is associate with the “wrong beam” then beam switching logic 110 will cause client device 104 to re-associate with another main beam 116 by altering the operation of transceiver 12 in some manner. Paragraph 0026 further discloses client devices are utilized in this communication system. Therefore, Brennan discloses determining a RSSI for each RF signal of a plurality of RF signals received from a plurality of UEs, determine relative positions of each of the plurality of UEs from the communication device and convert the first beam pattern of the first beam of the first input RF signals to a second beam pattern based on the RSSI for each RF signal of the plurality of RF signals received from the plurality of UEs and the relative positions of each of the plurality of UEs from the communication device. To convert the beam pattern to a second beam pattern, new beamforming coefficients are required to be generated.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of the RSSI to determine the position of the UE of Brennan into the device and method of the reference. The use of the RSSI and position overcomes some of the issues as discussed in paragraph 0007 of Brennan. By overcoming these potential issues, the communication system will operate more efficiently.
This is a provisional nonstatutory double patenting rejection.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mu et al (US 2010/0284446) discloses the communication system shown in figure 1. Repeater station 14-1 receives signals from base station 12 via an antenna array. Subsequent repeater stations receive the signals from the base station via repeater station 14-1. The specific configurations of the repeater stations are shown in figure 16. The base band processor is shown in figure 16. Paragraph 0098 discloses control information RCCI is communicated from the base station to the repeater stations. Paragraph 0110 discloses the base station can determine dynamic base station frequency assignments for various mobile terminals 16 to force all of the mobile terminals 16 that are in local to given repeater 14 to operate within a desired range of base station frequencies. In a sense, the base station 12 acts as the “master” providing overall frequency allocation for the repeater chain 10. In this case, the base station would transmit the control information to the first relay station 14-1. The first repeater station would extract the control information for the first repeater station and would repeat the transmission for the next repeater 14-2 station. That repeater station 14-2 would extract the control information for the second repeater station and would repeat the transmission to the next repeater station or for the mobile terminals 16 to achieve force the mobile terminals 16 that are in local to given repeater 14 to operate within a desired range of base station frequencies. Since information received by the first repeater station 14-1 does not utilize some of the control information, it is not necessary to process this information that is not going to be utilized by the first repeater station. This information should be passed unprocessed to subsequent repeater stations or mobile terminals since if this information was processed in the first repeater station, it still would not be utilized by the first repeater station.
	Day et al (US 2018/0063139) discloses the communication system shown in figures 1 and 2. Day further discloses any number of intermediate systems may be included to relay transmitted data with or without processing in paragraph 0012. Therefore, Day discloses an intermediate system in a communication system comprising a transmission and reception system that will replay information without processing of that information. By not processing the system in the intermediate relay system, latency can be reduced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        12/1/2022